DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hehl (4,680,002).
Hehl discloses an injection molding machine, comprising: 
a fixing base 27, 31, 34, 39, 46
a material injection device 10 pivoted on the fixing base;  and 
a rotating 33, 36 device provided between the material injection device 10 and the fixing base 31, 34 to swing the material injection device with respect to the fixing base 31, 34. 
wherein the fixing base includes a first frame 31 and a second frame 34; the 
first and the second frames are fixed to the base and kept a predetermined distance from each other – see Figure 3;  the material injection device 10 is provided between the first frame  and the 




Claims 1 and 4-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schad (2013/0287885).
Schad discloses an injection molding apparatus, comprising a machine base 102, a stationary platen 104, a moving platen 106, wherein the platens 104, 106 are supported by a support portion 107 of the machine base 102, an injection unit 134 generally includes a housing 136 and a barrel 138 extending from the housing 136 towards the platens 104, 106, a nozzle 140 is mounted at a front end of the barrel 138, a plasticizing screw 142 is housed within the barrel 138, for plasticizing an injection material.  Translation of the plasticizing screw 142 towards an advanced position (towards the left in FIG. 4) forces plasticized injection material through the nozzle 140 and into the mold;  a hydraulic injection actuator 152 with a piston 146 and a piston head 154 is coupled to the plasticizing screw 142 for injecting the injection material into the mold.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THU-KHANH T. NGUYEN whose telephone number is (571)272-1136.  The examiner can normally be reached on 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph S. Del Sole can be reached on 571-272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THU KHANH T NGUYEN/Examiner, Art Unit 1743